Opinion
Pee Curiam,
An examination of the record in the court below indicates that, on May 28, 1965, the Court of Common Pleas of Bucks County refused a motion for a new trial in this trespass action and directed the entry of ¿' judgment on the verdict returned by the jury in favor of Albert C. DeAngelis, defendant, and against Perry C. Buckalew and Mary -J. Buckalew, plaintiffs. Despite the direction to enter this judgment, the record shows that no judgment has been entered upon the verdict.
This appeal, taken before the judgment has been entered, is, therefore, premature and must be quashed: Pyles v. Bosler, 313 Pa. 548, 170 A. 897; West v. Lysle, 302 Pa. 147, 153 A. 131. In Watkins v. Neff, 287 Pa. 202, 204, 134 A. 625, the court below had directed that a judgment be entered in favor of the defendants and against the plaintiff but no judgment was actually entered. This Court stated that, while the court had directed that a judgment was to be entered, nevertheless, the actual entry on record of the judgment was a prerequisite to an appeal.
By reason of the lack of entry of a judgment in the case at bar, we must quash this appeal.
Appeal quashed. Appellants pay costs.